Exhibit 10.1


EXECUTION VERSION


FIRST AMENDMENT TO CREDIT AGREEMENT, CHATTEL MORTGAGE AND SECURITY AGREEMENT
This First Amendment to Credit Agreement, Chattel Mortgage and Security
Agreement (this “Amendment”), is dated as of April 17, 2018, by and among
AMERICAN RAILCAR INDUSTRIES, INC., a North Dakota corporation, as borrower
(“Debtor”), CRÈDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as administrative
agent (“Agent”), and the financial institutions party to this Amendment, as
Lenders (defined below).
WITNESSETH:
WHEREAS, the Debtor, the Agent and the Lenders identified on the signature pages
thereto (such lenders, together with their respective successors and permitted
assigns, are referred to hereinafter each individually as a “Lender” and
collectively as “Lenders”), are parties to that certain Credit Agreement,
Chattel Mortgage and Security Agreement, dated December 10, 2015 (as amended,
restated, modified or supplemented from time to time, the “Credit Agreement”);
WHEREAS, Debtor was party to that certain Railcar Management Agreement, dated as
of February 29, 2012, by and among the Debtor and American Railcar Leasing LLC,
a Delaware limited liability company (“Manager” or, “ARL”), as amended by that
certain First Amendment to Agreement executed as of December 10, 2015 and
effective as of December 31, 2015 (as so amended, the “ARI-ARL RMA”);
WHEREAS, Debtor is party to that certain Collateral Agency Agreement (as
amended, modified or supplemented from time to time, the “Initial Collateral
Agency Agreement”), dated as of July 20, 2004, by and among the Debtor, Manager,
U.S. Bank National Association, as Collateral Agent (the “Initial Collateral
Agent”), and each other Pledgor (as defined therein) party thereto;
WHEREAS, pursuant to the terms of the ARI-ARL RMA, Manager (i) established a
lockbox account (the “Lockbox Account”) at U.S. Bank National Association
(“Lockbox Bank”) for the receipt of all payments relating to railcars owned by
various parties, (ii) directed all lessees of the Debtor to make all lease
payments to the Lockbox Account and (iii) requested that ARL Lease
Administrators LLC, a Delaware limited liability company (“ARLLA”) to deliver to
Lockbox Bank a report instructing Lockbox Bank to disburse funds in the Lockbox
Account to Controlled Account, in each case pursuant to the terms of that
certain Amended and Restated Lease Administration Agreement, dated as of October
2, 2006, by and among ARL, ARLLA, Lockbox Bank, and the parties listed as
Tranche II Owners (as defined therein) from time to time party thereto (the
“Existing Lease Administration Agreement”);


- 1 -

--------------------------------------------------------------------------------









WHEREAS, pursuant to that certain Equity and Asset Purchase Agreement, dated as
of December 16, 2016, by and among ARL, American Entertainment Properties Corp.,
a Delaware corporation (“AEP”), AEP Rail Corp., a Delaware corporation (“AEP
Rail”), and SMBC Rail Services LLC, a Delaware limited liability company
(“SMBC”), AEP and AEP Rail sold 100% of the membership interests in ARL to SMBC
on June 1, 2017 (the “Transaction”) and, in connection therewith, the Debtor has
entered into that certain Railcar Management Transition Agreement, dated as of
December 16, 2016, by and among ARL, the Debtor and, solely for purposes of
Article VI and Article IX thereof, AEP, SMRSH LLC, a Delaware limited liability
company, and SMBC (the “RMTA”);
WHEREAS, pursuant to the RMTA, as of, and simultaneously with, the closing of
the Transaction, the ARI-ARL RMA was terminated and all obligations under the
ARI-ARL RMA were discharged and released without any further action by any party
thereto;
WHEREAS, pursuant to Section 8(o) of the Credit Agreement, the Debtor may act as
servicer and perform the railcar management services without obtaining the prior
consent of the Lenders;
WHEREAS, in connection with termination of the ARI-ARL RMA and the performance
of railcar management services by Debtor, or an Affiliate of Debtor pursuant to
Section 8(o) of the Credit Agreement, Debtor desires that it receive the consent
of the Agent and the Required Lenders to permit, pursuant to the terms of the
Credit Agreement, as amended pursuant to this Amendment, so long as no Event of
Default shall have occurred and be continuing under the Credit Agreement at such
time, (i) the Debtor’s withdrawal from the Initial Collateral Agency Agreement
and the appointment of a new or additional collateral agent, provided such new
or additional collateral agent is the same entity as the Initial Collateral
Agent or an entity reasonably acceptable to the Agent and the Required Lenders
pursuant to a new or additional collateral agency agreement on substantially the
same terms as the Initial Collateral Agency Agreement or on terms reasonably
acceptable to the Agent and the Required Lenders (the “New Collateral Agency
Agreement”) and (ii) the appointment of the Debtor, or an indirect Subsidiary
controlled by (as such term is defined in the definition of “Affiliate”) the
Debtor reasonably acceptable to the Agent and the Required Lenders, as a new
lease administrator (the “Lease Administrator”) and the replacement of Lockbox
Bank with a new bank, provided such replacement Lockbox Bank is the same as
Lockbox Bank or an entity reasonably acceptable to the Agent and the Required
Lenders pursuant to a lease administration agreement, which shall be on
substantially the same terms as the Existing Lease Administration Agreement or
on terms reasonably acceptable to the Agent and the Required Lenders (the “New
Lease Administration Agreement”) (clauses (i) and (ii), the “Replacement
Actions”);
WHEREAS, in connection with the Replacement Actions, the Debtor has requested
that the Lenders and the Agent amend the Credit Agreement, as set forth herein,
in order to permit, pursuant


- 2 -

--------------------------------------------------------------------------------









to the terms of the Credit Agreement as amended pursuant to this Amendment, and
so long as no Event of Default shall have occurred and is continuing under the
Credit Agreement, (i) the Debtor’s withdrawal from the Initial Collateral Agency
Agreement and the appointment of a new or additional collateral agent, provided
such new or additional collateral agent is the same entity as the Initial
Collateral Agent or an entity reasonably acceptable to the Agent and the
Required Lenders pursuant to the New Collateral Agency Agreement and (ii) the
appointment of the Debtor, or a Subsidiary of the Debtor reasonably acceptable
to the Agent and the Required Lenders, as Lease Administrator and the
replacement of Lockbox Bank with a new bank, provided such replacement Lockbox
Bank is the same as Lockbox Bank or an entity reasonably acceptable to the Agent
and the Required Lenders pursuant to the New Lease Administration Agreement
(clauses (i) and (ii), the “Proposed Amendments”);
WHEREAS, pursuant to Section 23(a) of the Credit Agreement, the Debtor, the
Agent and the Lenders under the Credit Agreement, have agreed to the Proposed
Amendments subject to the terms and conditions set forth herein.
NOW THEREFORE, in consideration of the premises and of the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:
SECTION 1.
DEFINED TERMS.

Unless otherwise defined herein, all capitalized terms used herein have the
meanings assigned to such terms in the Credit Agreement.
SECTION 2.
AMENDMENTS TO CREDIT AGREEMENT.



(a)
The Credit Agreement is hereby amended as follows:



(i)    The definition of “ARL” in Section 1 of the Credit Agreement is hereby
stricken and deleted.


(ii)    The definition of “Collateral Agency Agreement” in Section 1 of the
Credit Agreement is hereby stricken and deleted and replaced with the following
in lieu thereof:


“Collateral Agency Agreement” means, individually and collectively, the Initial
Collateral Agency Agreement and the New Collateral Agency Agreement, provided
that upon and following the Debtor’s withdrawal as Pledgor from the Initial
Collateral Agency Agreement pursuant to the terms of this Agreement as amended
by the First Amendment, it shall mean only the New Collateral Agency Agreement.


- 3 -

--------------------------------------------------------------------------------









(iii)    The definition of “Collateral Agent” in Section 1 of the Credit
Agreement is hereby stricken and deleted and replaced with the following in lieu
thereof:


“Collateral Agent” means, individually and collectively, the Initial Collateral
Agent and the New Collateral Agent, provided that upon and following the
Debtor’s withdrawal as Pledgor from the Initial Collateral Agency Agreement
pursuant to the terms of this Agreement as amended by the First Amendment, it
shall mean only the New Collateral Agent.
 
(iv)    The definition of “Controlled Account” in Section 1 of the Credit
Agreement is hereby stricken and deleted and replaced with the following in lieu
thereof:


“Controlled Account” shall mean the deposit account of the Debtor maintained
with U.S. Bank National Association or such other bank reasonably acceptable to
the Agent and the Required Lenders, in each case, subject to a control agreement
in favor of the Agent on terms reasonably acceptable to the Agent, and all
replacement and substitute accounts.


(v)    The definition of “Election” in Section 1 of the Credit Agreement is
hereby stricken and deleted.


(vi)    The definition of “Election Period” in Section 1 of the Credit Agreement
is hereby stricken and deleted.


(vii)    The definition of “Icahn Entity” in Section 1 of the Credit Agreement
is hereby stricken and deleted and replaced with the following in lieu thereof:


“Icahn Entity” shall mean (i) Carl Icahn and any spouse and any child,
stepchild, sibling or descendant of Carl Icahn, (ii) any estate of Carl Icahn or
any person referred to under clause (i), (iii) any person who receives a
beneficial interest in any estate referred to in clause (ii) to the extent of
such interest, (iv) any executor, personal administrator or trustee who holds
such beneficial interest in the Debtor for the benefit of, or as fiduciary for,
any person under clauses (i) (ii) or (iii) to the extent of such interest, and
(v) any corporation, partnership, limited liability company, trust, or similar
entity, directly or indirectly owned or controlled by Carl Icahn or any other
person or persons identified in clauses (i), (ii) or (iii).




- 4 -

--------------------------------------------------------------------------------









(viii)    The definition of “Management Agreement” in Section 1 of the Credit
Agreement is hereby stricken and deleted.


(ix)    Section 1 of the Credit Agreement is hereby amended to add the following
definitions in appropriate alphabetical order:


“First Amendment” means that certain First Amendment to Credit Agreement,
Chattel Mortgage and Security Agreement dated as of April 17, 2018 among Debtor,
Agent and the Lenders party thereto.
“Initial Collateral Agency Agreement” means the Collateral Agency Agreement,
dated as of July 20, 2004, among the Debtor, the Manager (as defined therein),
the Initial Collateral Agent and each manager and each pledgor that becomes a
party thereto from time to time.
“Initial Collateral Agent” means U.S. Bank National Association, in its capacity
as collateral agent under the Initial Collateral Agency Agreement.
“Lease Administration Agreement” means the Lease Administration Agreement, dated
as of April 17, 2018, by and among the parties listed as “Tranche II Owners” on
the signature pages thereto, Debtor, Lease Administrator, and U.S. Bank National
Association.


“Lease Administrator” means ARI Lease Administrators, LLC, a Delaware limited
liability company.


“New Collateral Agency Agreement” means the Collateral Agency Agreement, dated
as of April 17, 2018, by and among the New Collateral Agent, Debtor, as manager,
and each other manager and each pledgor that becomes party thereto from time to
time, which shall either be on substantially the same terms as the Initial
Collateral Agency Agreement or on terms reasonably acceptable to the Agent and
the Required Lenders.
“New Collateral Agent” means the Initial Collateral Agent or such other
collateral agent that is reasonably acceptable to the Agent and the Required
Lenders that serves as collateral agent under the New Collateral Agency
Agreement.
(x)    Section 4 of the Credit Agreement is hereby amended by amending and
restating sub-section (f) in its entirety as follows:


(f) upon the Other Manager Approval, the Other Management Agreement




- 5 -

--------------------------------------------------------------------------------









(xi)    Sections 8(a)(iv) and (v) of the Credit Agreement are hereby stricken
and deleted and replaced in their entirety as follows:


(iv)    cause to be furnished to each Lender as soon as available, and in any
event within sixty (60) days after the end of each quarterly fiscal period in
each fiscal year of the Debtor, consolidated balance sheets of each of the
Debtor and its consolidated Subsidiaries, as of the end of such quarterly fiscal
period and the related consolidated statements of income, shareholders’ equity
and cash flows of the Debtor and its consolidated Subsidiaries, for such
quarterly fiscal period and (except in the case of the first such quarterly
fiscal period), for the portion of the fiscal year ended with the last day of
such quarterly fiscal period, in each case in the form regularly prepared for
its operations, certified by the principal financial officer of the Debtor as
complete and correct in all material respects, subject to changes resulting from
normal year-end audit adjustments;
(v)    cause to be furnished to each Lender as soon as available, and in any
event within 120 days after the end of each fiscal year of the Debtor (but in no
event later than the earliest date on which the same or similar statements are
furnished to any unaffiliated holder of debt of the Debtor or any of its
Subsidiaries), consolidated balance sheets of each of the Debtor and its
consolidated Subsidiaries as of the end of such fiscal year and the related
consolidated statements of income, shareholders’ equity and cash flows of the
Debtor and its consolidated Subsidiaries for such fiscal year, setting forth in
each case in comparative form the respective figures as of the end of and for
the previous fiscal year, all in reasonable detail and accompanied by a report
thereon of Grant Thornton LLP or other independent certified public accountants
of recognized national standing selected by the Debtor, and reasonably
satisfactory to the Agent, which report shall not be made in reliance upon the
opinion of any other accountant, shall be made without qualification or
modification, shall comply with generally accepted auditing standards at the
time in effect and shall state that such financial statements present fairly, in
all material respects, the consolidated financial position of the Debtor and its
consolidated Subsidiaries, as at the dates indicated and the results of their
operations and cash flows for the periods indicated and have been prepared in
accordance with GAAP applied on a basis consistent with prior years (except for
changes in application in which such accountants concur and which are noted in
such financial statements or except for the financial statements first time
prepared in such manner) and that the examination of such accountants was
conducted in accordance with generally accepted auditing standards and
accordingly included such tests of the accounting records and such other
auditing procedures as were considered necessary under the circumstances;
(xii)    Section 8(m) of the Credit Agreement is hereby stricken and deleted and
replaced in its entirety as follows:




- 6 -

--------------------------------------------------------------------------------









(m) Originals of Leases. The Debtor shall periodically deliver the original of
each Lease at the offices of either Collateral Agent under the applicable
Collateral Agency Agreement and shall cause such Lease to be attached with a
notation regarding the first priority security interest in the Lease and the
Equipment subject thereto, in any of the following forms: (x) in a form
reasonably satisfactory to the Agent; (y) in the form of any notation that the
Initial Collateral Agent was directed to attach to each Lease in any Notice of
Additional Party (as defined in the Initial Collateral Agency Agreement) or any
substantially similar language; or (z) in the form of the following notation or
any substantially similar language:
“ALL OF THE RIGHT, TITLE AND INTEREST IN AND TO THIS LEASE AND ALL AMENDMENTS,
RIDERS AND SCHEDULES HERETO RELATING TO CERTAIN RAILCARS LISTED HEREIN OR
OTHERWISE SUBJECT TO SUCH LEASES, AND IN SUCH RAILCARS, HAVE BEEN, OR MAY BE,
ASSIGNED TO AND ARE SUBJECT TO A FIRST PRIORITY SECURITY INTEREST IN FAVOR OF
CERTAIN BANKS OR FINANCIAL INSTITUTIONS OR OTHER FINANCING PARTIES UNDER CERTAIN
FINANCINGS AS REFERENCED IN THE COLLATERAL AGENCY AGREEMENT, DATED AS OF APRIL
17, 2018, AMONG U.S. BANK NATIONAL ASSOCIATION AS COLLATERAL AGENT, EACH MANAGER
(AS DEFINED THEREIN) AND EACH PLEDGOR (AS DEFINED THEREIN).  THIS LEASE HAS BEEN
EXECUTED IN SEVERAL COUNTERPARTS.  ONLY THIS ORIGINAL SHALL BE DEEMED THE
CHATTEL PAPER ORIGINAL.”


Prior to or concurrently with the Debtor’s election to withdraw from the Initial
Collateral Agency Agreement, the Debtor shall cause the original of each Lease
to be delivered directly by the Initial Collateral Agent to the New Collateral
Agent. In the event of any default or event of default (or other term of similar
import) under, or termination of, any Collateral Agency Agreement (excluding,
however, the termination of the Initial Collateral Agency Agreement contemplated
under this Agreement, as amended by the First Amendment, in which case the
applicable Leases shall be delivered to the New Collateral Agent as contemplated
in Section 8(v)), the Debtor shall remove the Leases from the custody of the
applicable Collateral Agent under such Collateral Agency Agreement and retain
such Leases at the Debtor’s address set forth on Schedule C. Upon the occurrence
and during the continuation


- 7 -

--------------------------------------------------------------------------------









of an Event of Default, the Debtor shall (i) deliver to the Agent each original
Lease in its possession and (ii) cooperate with the Agent in obtaining each
original Lease held by the applicable Collateral Agent pursuant to the
applicable Collateral Agency Agreement.
 
(xiii)    Section 8(o) of the Credit Agreement is hereby stricken and deleted
and replaced in its entirety as follows:


(o)    Servicer; Other Management Agreement. The parties acknowledge that the
Debtor is the Servicer and while remaining as Servicer may continue using any
other third-parties to assist it in complying with its Obligations hereunder
provided, however, that if the Debtor engages a third-party to perform the
railcar management services for it similar in scope to those services performed,
or caused to be performed, by the Debtor under this Agreement pursuant to
Sections 8(f), (g), (k) and (1), considered collectively (for the avoidance of
doubt, approval of the Required Lenders is not required for the Debtor to
outsource such services referenced in Sections 8(f), (g), (k) and (1), provided
one single Person or related Persons that are Affiliates of each other and are
not Affiliates of the Debtor do not perform all or substantially all of such
services referenced in Sections 8(f), (g), (k) and (1) and so long as the Debtor
retains contractual oversight and control of such services reasonably expected
from a fleet owner in the leasing industry, it is being further understood that
such oversight and control may be significantly decreased in net leasing of the
equipment when a responsibility for servicing the equipment is shifted to such
net lessees under the applicable leases), such engagement and the related
agreement (the “Other Management Agreement”) shall be subject to the prior
written approval of the Required Lenders (the “Other Manager Approval”), which
approval will not be unreasonably withheld or conditioned upon any payment of
any additional fees to the Agent and/or the Lenders (other than a reimbursement
of reasonable fees and expenses of a single legal counsel assisting the Agent
with the Other Manager Approval).


(xiv)    Section 8(q) of the Credit Agreement is hereby stricken and deleted and
replaced in its entirety as follows:


(q) Minimum Tangible Net Worth. At all times, the Debtor shall maintain a
tangible net worth of at least $100,000,000 on a consolidated basis calculated
in accordance with GAAP.
(xv)    Section 8(s) of the Credit Agreement is hereby stricken and deleted and
replaced in its entirety as follows:


- 8 -

--------------------------------------------------------------------------------











(s) Payment of Lease Rentals. The Debtor shall cause any and all lease rental
payments to be paid to the Controlled Account.
 
(xvi)    Section 8(v) of the Credit Agreement is hereby amended by adding the
following sentence to the end thereof:


Notwithstanding the foregoing, so long as no Event of Default has occurred and
is continuing, the Debtor shall be permitted to amend the Initial Collateral
Agency Agreement to permit the Debtor’s withdrawal from the Initial Collateral
Agency Agreement in accordance with the terms hereof as amended by the First
Amendment and, prior to the Debtor’s withdrawal from the Initial Collateral
Agency Agreement, the Debtor shall cause the Leases in the possession of the
Initial Collateral Agent to be delivered directly to the New Collateral Agent.
For the avoidance of doubt, the Agent acknowledges and agrees that the Debtor’s
withdrawal from the Initial Collateral Agency Agreement and the delivery of the
Leases to the New Collateral Agent pursuant to the New Collateral Agency
Agreement shall not be deemed to adversely affect the Agent’s rights in any of
the Collateral.
 
(xvii)    Section 8 of the Credit Agreement is hereby amended to add the
following new Section 8(y) immediately following Section 8(x):


(y)    Lease Administration Agreement. So long as Debtor is party to the Lease
Administration Agreement, Lease Administrator shall remain an indirect
Subsidiary controlled by (as such term is defined in the definition of
“Affiliate”) the Debtor.
 
(xviii)    Section 19(c) of the Credit Agreement is hereby stricken and deleted
and replaced in its entirety as follows:


So long as no Event of Default shall have occurred and is continuing, the Agent
and the Lenders shall not interfere with the Debtor’s possession and use of the
Equipment in accordance with the terms hereof, and the Debtor may also lease or
contract to the Lessees under the Leases all or any part of the Equipment, but
only upon and subject to all the terms and conditions of this Agreement, and to
all rights of the Agent and the Lenders hereunder. Until the occurrence and
continuance of an Event of Default, Debtor may exercise all of the Debtor’s
rights, powers, privileges and remedies under the Leases, including (without
limitation) the right to receive any and all monies due or to become due under
the Leases, and to retain all copies (original or duplicates) of the Leases;
provided that, if or so long as no default (or other term of similar meaning)
has occurred and is continuing under the Collateral Agency Agreement, the Debtor
may deposit the original of a Lease pursuant to the Collateral Agency Agreement.
For


- 9 -

--------------------------------------------------------------------------------









the avoidance of doubt, upon the happening of a default (or other term of
similar meaning) under any Collateral Agency Agreement, or if any Collateral
Agency Agreement ceases to be in full force and effect, the Debtor shall obtain
any Leases deposited with the applicable Collateral Agent under such Collateral
Agency Agreement, and the Debtor shall retain possession of such original Leases
subject to the terms of this Agreement (excluding, however, the termination of
the Initial Collateral Agency Agreement contemplated under this Agreement as
amended by the First Amendment, in which case the applicable Leases shall be
delivered to the New Collateral Agent as contemplated in Section 8(v)).


(b)The amendments set forth in Section 2(a) shall extend solely to the matters
expressly set forth therein and not to any other Default, Event of Default which
has occurred (known or unknown) or which may hereafter occur and shall not
affect any other rights of the Lenders or the Agent under the Credit Agreement.
SECTION 3.
REPRESENTATIONS AND WARRANTIES AND COVENANTS OF DEBTOR.

In order to induce the Lenders and the Agent to enter into this Amendment, the
Debtor hereby represents and warrants (which representations and warranties
survive the execution and delivery hereof) and covenants to the Lenders and the
Agent that:
(a)    the representations and warranties contained in the Credit Agreement, as
amended hereby, are true and correct as of the date hereof as though made on and
as of the date hereof, except (i) to the extent specifically made with regard to
a particular date and (ii) for such changes as are a result of any act or
omission specifically permitted under the Credit Agreement;
(b)    the execution, delivery and performance of this Amendment have been duly
authorized by all necessary action on the part of, and duly executed and
delivered by, the Debtor, and this Amendment is a legal, valid and binding
obligation of the Debtor enforceable against the Debtor in accordance with its
terms, except as the enforcement thereof may be subject to the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting creditors’ rights generally and general principles of equity
(regardless of whether such enforcement is sought in a proceeding in equity or
at law); and
(c)    after giving effect to this Amendment, no Default or Event of Default
exists and the Debtor is in full compliance with the Credit Agreement.
SECTION 4.
CONDITIONS PRECEDENT TO EFFECTIVENESS OF AMENDMENT.





- 10 -

--------------------------------------------------------------------------------









(a)     Except as set forth in clause (b) below, this Amendment shall be deemed
to have become effective on April 17, 2018 upon satisfaction of each of the
following conditions:
(i)
the Debtor, the Agent and the Required Lenders shall have delivered executed
counterparts of this Amendment to the Agent;

(ii)
the Debtor shall have delivered to the Agent a copy of the New Collateral Agency
Agreement and the New Lease Administration Agreement;

(iii)
the Debtor shall have executed and delivered in accordance with Section 9(d) of
the New Collateral Agency Agreement, (i) a joinder signature page of the Debtor
to the New Collateral Agency Agreement as a new “Pledgor” thereunder and (ii)
the Notice of Additional Party in the form attached hereto as Exhibit A,
pursuant to which, among other things, the Debtor shall join the New Collateral
Agency Agreement as a new “Pledgor” thereunder;

(iv)
the Debtor shall have executed and delivered in accordance with Section 17 of
the New Lease Administration Agreement, (i) a joinder signature page of the
Debtor to the New Lease Administration Agreement as a “Tranche II Owner”
thereunder and (ii) the Tranche II Owner Notice in the form attached hereto as
Exhibit B, pursuant to which, among other things, the Debtor shall join the New
Lease Administration Agreement as Tranche II Owner thereunder, designate the
Controlled Account as a “Tranche II Owner Account” (as defined in the New Lease
Administration Agreement) and identify the Agent as representative of the
Lenders under the Credit Agreement;

(v)
the Debtor shall have delivered to the Agent a copy of the lockbox agreement by
and between Debtor and Lockbox Bank; and

(vi)
the Agent shall have received all amounts owed to it pursuant to Section 6
hereof.

SECTION 5.
EXECUTION IN COUNTERPARTS.

This Amendment may be executed in counterparts, each of which when so executed
and delivered shall be deemed to be an original and all of which taken together
shall constitute but one and the same instrument. Delivery of an executed
counterpart by facsimile or electronic means shall be equally effective as
delivery of an originally executed counterpart.


- 11 -

--------------------------------------------------------------------------------









SECTION 6.
COSTS AND EXPENSES.

The Debtor hereby affirms its obligation under the Credit Agreement and hereby
agrees to reimburse the Agent for all reasonable costs and out‑of‑pocket
expenses paid or incurred by the Agent in connection with the preparation,
negotiation, execution and delivery of this Amendment and the matters
contemplated therein including documents and matters referenced in this
Amendment or related to the Replacement Actions and Proposed Amendments,
including but not limited to the reasonable attorneys’ fees and time charges of
attorneys for the Agent with respect thereto.
SECTION 7.
GOVERNING LAW.

THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUCTED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
INTERNAL CONFLICTS OF LAWS PROVISIONS THEREOF (OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
SECTION 8.
EFFECT OF AMENDMENT; REAFFIRMATION OF CREDIT AGREEMENT.

The Debtor, the Agent and the Lenders hereby agree that:
(a)    Except as specifically waived or otherwise modified herein, the terms and
conditions of the Credit Agreement and any other documents, instruments and
agreements executed and/or delivered in connection therewith, shall remain in
full force and effect and, subject to this Amendment and the waivers and
modifications expressly herein set forth, are hereby ratified and confirmed.
(b)    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy by the Agent or the Lenders
under the Credit Agreement or any other document, instrument or agreement
executed in connection therewith, nor constitute a waiver of any provision
contained therein, in each case except as specifically set forth herein.
[Signature Page Follows]




- 12 -

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.
AMERICAN RAILCAR INDUSTRIES, INC., as Debtor

By    
Name:
Title:








CRÈDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Administrative Agent




By    
Name:
Title:




By    
Name:
Title:







